UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1 to Form 8-K) CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November6, 2007 EL PASO CORPORATION (Exact name of Registrant as specified in its charter) Delaware 1-14365 76-0568816 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) El Paso Building 1001 Louisiana Street Houston, Texas 77002 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (713)420-2600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE This Amendment No. 1 to Form 8-K (this "Amendment No. 1") is being filed to report the corrected information below under Item 2.02. This information was previously announced on November 6, 2007 and reported on a Current Report on Form 8-K filed with the Securities and Exchange Commission (the "Commission") on November 6, 2007. Item2.02 Results of Operations and Financial Condition. This Amendment No. 1 is being filed to correct certain errors on pages 9, 41 and 44 of the slide presentation attached as Exhibit 99.C to the Current Report on Form 8-K filed with the Commission on November 6, 2007. Copies of the corrected slides are attached as Exhibit 99.A.The complete slide show presentation incorporating the corrected slidesis also available on our website at www.elpaso.com. Item9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description 99.A Corrected slides. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. EL PASO CORPORATION By: /s/ Marguerite Woung-Chapman Marguerite Woung-Chapman Vice President and Corporate Secretary Dated:November 12, 2007 EXHIBIT INDEX Exhibit Number Description 99.A Corrected slides.
